       Case 1:20-cv-03492-LGS-RWL Document 41 Filed 09/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
                                                                            9/18/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
G&G CLOSED CIRCUIT EVENTS, LLC,                                :   20 Civ. 3492 (LGS) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
GERALDO PACHECO, et al.,                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        By Order dated September 17, 2020, the Hon. Lorna G. Schofield, U.S.D.J.,

granted a default judgment against Defendants, (Dkt. 39), and referred this matter to me

to conduct an inquest concerning Plaintiff’s damages, (Dkt. 40). Accordingly:

        1. Required Submission: Plaintiff shall serve Defendants in the manner set forth

in paragraph 7 below and file Proposed Findings of Fact and Conclusions of Law

concerning all damages and any other monetary relief permitted under the entry of default

judgment no later than October 30, 2020. Plaintiff shall include with such service a copy

of this Order. The submission shall contain a concluding paragraph that succinctly

summarizes what damage amount (or other monetary relief) is being sought, including

the exact dollar amount.

        2. Proposed Findings of Fact: Plaintiff’s Proposed Findings of Fact should

specifically tie the proposed damages figure to the legal claim(s) on which liability has

been established; should demonstrate how Plaintiff arrived at the proposed damages

figure; and should be supported by one or more affidavits, which may attach any

documentary evidence establishing the proposed damages. Each Proposed Finding of


                                                        1
        Case 1:20-cv-03492-LGS-RWL Document 41 Filed 09/18/20 Page 2 of 3




Fact shall be followed by a citation to the paragraphs of the affidavit(s) and or page of

documentary evidence that supports each such Proposed Finding. Plaintiff’s papers must

include an affidavit from someone with personal knowledge, setting forth the facts which

establish that the Court has both personal jurisdiction over the defendants, and

jurisdiction over the subject matter. To the extent the Proposed Findings contain any

allegations regarding liability, the Proposed Findings should cite to the appropriate

paragraph of the complaint.

        3. Attorneys’ Fees: Any request for attorneys’ fees must be supported by

contemporaneous time records showing, for each attorney, the date of service, the hours

expended, and the nature of the work performed. Counsel should also provide the

number of years they have been admitted to the bar, their hourly rate, and any information

supporting the reasonableness thereof.        The Conclusions of Law shall include a

paragraph or paragraphs setting forth the legal basis for any requested award of

attorneys’ fees, including why, if applicable, the number of attorneys involved are entitled

to fees.

        4. Memorandum of Law: In lieu of conclusions of law, Plaintiff may submit a

memorandum of law setting forth the legal principles applicable to Plaintiff’s claim or

claims for damages (including but not limited to the legal basis for any claim for interest

or attorneys’ fees).

        5. Defendants’ Response: Defendants shall send to Plaintiff’s counsel and file

with the Court its response, if any, to Plaintiff’s submissions no later than November 27,

2020.




                                             2
      Case 1:20-cv-03492-LGS-RWL Document 41 Filed 09/18/20 Page 3 of 3




         6. Hearing: The Court may conduct this inquest based solely upon the written

submissions of the parties. See Bricklayers & Allied Craftworkers Local 2, Albany, N.Y.

Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015)

(quoting Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991)); Cement &

Concrete Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. &

Training Fund & Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d

Cir. 2012) (citation omitted). To the extent that any party seeks an evidentiary hearing on

the issue of damages, such party must set forth in its submission the reason why the

inquest should not be conducted based upon the written submissions alone, including a

description of what witnesses would be called to testify at a hearing and the nature of the

evidence that would be submitted.

         7. Service: Service of the documents to be served and filed by Plaintiff on

Defendants shall be made using the method last used and approved by Judge Schofield.

Absent any previous approved method, Plaintiffs shall serve Defendants by certified mail

to their last known address and by email to their last known email address, if any.

         8. Courtesy Copies: A courtesy copy of any document filed with the Court shall

be sent or delivered to the undersigned.



                                           SO ORDERED.



                                           ______________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE
Dated:         New York, New York
               September 18, 2020


                                            3
